Citation Nr: 1640508	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  10-37 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for residuals of a fracture of the right fibula and third metatarsal of the right foot, to include calcified Achilles tendon status post excision of ganglion and calcific nodules for tendonitis. 
 
2. Entitlement to service connection for a right lower extremity condition claimed as a right calf muscle condition, to include as secondary to service-connected disabilities. 
 
3. Entitlement to service connection for a left lower extremity condition claimed as a left foot condition, to include as secondary to service-connected disabilities. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO), that denied the above claims.  The issue of entitlement to a TDIU is part and parcel of the evaluation of the Veteran's right foot disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding, in pertinent part, that entitlement to TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation when reasonably raised by the claimant or the record); see also Veteran's statement dated May 7, 2013.  

When the Veteran submitted his service connection claim in December 2008, he requested service connection for a muscle condition in his right calf.  He stated that the muscle condition was explained to him by his doctor using terms that he did not understand or properly remember.  He complained that his right calf was stiff on VA examination in March 2009.  In a March 2009 written statement, he reported that he did not have a left foot condition.  However, August 2010 private treatment records reveal that the Veteran voiced complaints of back pain with referral into the left lower extremity.  He was diagnosed as having left sciatic neuritis.  April 2011 private treatment records reveal that he voiced complaints concerning his right calf and right lower extremity and was diagnosed as having right sciatica.  Accordingly, in order to better serve the Veteran's stated interests, the Board broadened the claims for entitlement to service connection for right lower extremity and left lower extremity conditions.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

The Board notes that the Veteran received a temporary 100 percent rating from November 19, 2009 to March 1, 2010, due to surgical intervention for his service-connected residuals of a right foot injury.

In April 2011, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  Thereafter, in April 2013, the Board remanded the case for additional development.

The issues of entitlement to service connection for depression and sleep impairment as secondary to service-connected disability; entitlement to an increased rating for service-connected chronic lumbar sprain, status postoperative laminectomy and discectomy; and entitlement to an increased rating for service-connected degenerative joint disease with calcified menisci of the right knee have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See AMC Memo, dated July 18, 2013.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to an evaluation in excess of 10 percent for residuals of a fracture of the right fibula and third metatarsal of the right foot, to include calcified Achilles tendon status post excision of ganglion and calcific nodules for tendonitis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, sciatica of the right lower extremity was caused by his service-connected low back disorder.  

2.  Resolving all doubt in the Veteran's favor, sciatica of the left lower extremity was caused by his service-connected low back disorder.  


CONCLUSIONS OF LAW

1. The criteria for service connection for right lower extremity sciatica, as secondary to service-connected chronic lumbar sprain, status postoperative laminectomy and discectomy, have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102,  3.310 (2015).
 
2.  The criteria for service connection for left lower extremity sciatica, as secondary to service-connected chronic lumbar sprain, status postoperative laminectomy and discectomy, have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102,  3.310 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish entitlement to service connection for a claimed disability, the facts must demonstrate that a disease or an injury resulting in current disability was incurred in active military service in the line of duty or, if pre-existing service, was aggravated during service beyond its natural progression.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In order to establish entitlement to service connection a secondary basis, there must be (1) evidence confirming the Veteran has the claimed disability; (2) evidence of a service-connected disability; and (3) evidence establishing a nexus or correlation between the service-connected disability and the claimed disability. Depending on the specific condition being claimed, medical evidence is generally, though not always, required to associate the condition being claimed with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

Resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral lower extremity sciatica.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

As noted above, when the Veteran submitted his service connection claim in December 2008, he requested service connection for a muscle condition in his right calf.  He stated that the muscle condition was explained to him by his doctor using terms that he did not understand or properly remember.  He complained that his right calf was stiff on VA examination in March 2009.  In a March 2009 written statement, he reported that he did not have a left foot condition.  However, August 2010 private treatment records reveal that the Veteran voiced complaints of back pain with referral into the left lower extremity.  He was diagnosed as having left sciatic neuritis.  April 2011 private treatment records reveal that he voiced complaints concerning his right calf and right lower extremity and was diagnosed as having right sciatica.  

The Veteran has not been shown to have a right calf muscle disorder or a left foot disorder per se.  The March 2009 VA examiner observed that there was no tenderness or deformity of the right calf and the Veteran's strength was normal.  The examiner stated that there was no diagnosis to provide for the right calf based on normal findings and normal x-rays.  In addition, the May 2013 VA examiner also opined that the Veteran did not have a right calf or left foot condition.  However, the Veteran's complaints concerning his right calf and left lower extremity, including the foot, have been diagnosed as sciatica of the right and left lower extremities.  Because the required relationship between the Veteran's sciatica of the right and left lower extremities and his service-connected low back disability has been established, entitlement to service connection on a secondary basis is warranted.  See 38 C.F.R. §§ 3.102,  3.310 (2015).

ORDER

Entitlement to service connection for right lower extremity sciatica (claimed as a right calf muscle condition), as secondary to service-connected chronic lumbar sprain, status postoperative laminectomy and discectomy, is granted.
 
Entitlement to service connection for left lower extremity sciatica (claimed as a left foot condition), as secondary to service-connected chronic lumbar sprain, status postoperative laminectomy and discectomy, is granted.


REMAND

While the Board sincerely regrets the delay, the Veteran's claim for an increased rating for a right foot disorder is again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

The Board remands this matter for an additional VA examination.  According to Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), VA musculoskeletal examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with range of motion measurements of the opposite undamaged joint.  After a review of the most recent May 2013 VA examination report, the Board finds that a remand is necessary to provide the Veteran with an additional VA examination to provide these findings.  

Also, the disability ratings assigned to each disability impact the Veteran's claim of entitlement to TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA letter addressing his claim for a TDIU and request that he complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

2.  Obtain the Veteran's VA treatment records, dated from February 2013 forward, and associate them with the claims file.

3.  After the above has been completed, schedule the Veteran for VA examinations of his right foot and of his right ankle to assess the current severity of his condition.  Appropriate DBQs should be filled out for this purpose, if possible.  

The claims folder and this remand must be made available to the examiner(s) for review, and the examination report(s) must reflect that such a review was undertaken.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joints in question (i.e., the right foot and right ankle) and any paired joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Further, a comprehensive social, educational and occupational history should be obtained.  The examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected residuals of a fracture of the right fibula and third metatarsal of the right foot, to include calcified Achilles tendon status post excision of ganglion and calcific nodules for tendonitis; left lower extremity sciatica; right lower extremity sciatica; chronic lumbar sprain, status postoperative laminectomy and discectomy; and degenerative joint disease with calcified menisci of the right knee.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

4.  Ensure that the examination report(s) is adequate. If it is deficient in any manner, return the report(s) to the examiner(s) for corrective action. 

5.  Finally, after conducting any other development deemed necessary, readjudicate the Veteran's claims on appeal.  With respect to the claim for an increased rating for the right foot disorder, specific consideration should be given as to whether the Veteran should be assigned separate ratings for the right foot, right ankle, and/or any surgical scar(s).  See Esteban v. Brown, 6 Vet. App., 259, 261 (1994) (permitting separate evaluations for separate problems arising from the same injury if they do not constitute the same disability or manifestation under 38 C.F.R. § 4.14).  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


